Citation Nr: 9912610	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed pulmonary 
bronchitis/breathing problems, including chronic obstructive 
pulmonary disease (COPD) and asbestosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for COPD, claimed as pulmonary bronchitis/breathing problems, 
was denied.  Although the RO has framed the issue as that of 
entitlement to service connection for COPD, it also 
considered whether service connection could be granted for 
asbestosis.  As the veteran has asserted that his claim 
should be considered as one for service connection for 
asbestosis, the Board will also consider that issue in its 
decision.


FINDING OF FACT

The veteran has not presented competent evidence of a nexus 
between any current respiratory disability -- including COPD, 
pulmonary bronchitis, or asbestosis -- and any injury or 
disease incurred in or aggravated by service.


CONCLUSION OF LAW

The claim for entitlement to service connection for pulmonary 
bronchitis/breathing problems, including chronic obstructive 
pulmonary disease (COPD) and asbestosis, is not well-
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994); Chelte v. Brown, 10 Vet. App. 268 (1997) (finding a 
claim of entitlement to service connection, based upon 
aggravation pursuant to 38 C.F.R. § 3.306, not to be well-
grounded).

The veteran asserts that his current respiratory disability 
is the result of his active service.  To this end he has 
provided competent medical evidence demonstrating that he 
does currently suffer from a respiratory disability, that is, 
private medical records containing diagnostic assessments of 
COPD.  The veteran has also presented an undated statement by 
James V. Scutero, M.D., containing a diagnostic impression of 
asbestosis.  In addition, for the purposes of well-grounding 
a claim under Caluza, the veteran's statements of an 
inservice injury are competent evidence.  Thus, his 
statements concerning exposure to asbestos during service are 
sufficient evidence for this element of a well-grounded 
claim.  However, his claim must fail as he has not proffered 
any competent medical evidence to show that his current 
disability is linked to an inservice injury or disease.

The veteran's service medical records show no treatment for 
or complaints of any inservice respiratory injury or disease.  
The reports of medical examination at induction to active 
duty, dated in December 1942, and at discharge from service, 
dated in January 1946, reveal no lung abnormalities, defects, 
or diagnoses.  However, the veteran testified in his February 
1999 hearing before the undersigned member of the Board that 
he had been exposed to asbestos both during active service 
and before he entered active service.  He had worked for a 
railroad before and after service, and had worked with trains 
during service.

Nonetheless, the Board notes that the veteran has not 
presented competent medical evidence of an etiological link 
between any inservice respiratory injury or disease - e.g., 
his reported in-service exposure to asbestosis -- and his 
currently manifested respiratory disability.  The veteran 
testified that the first time he sought treatment for a 
respiratory ailment was in 1982, when he retired.  The 
evidentiary record first reveals indications of a respiratory 
ailment in November 1988-more than 42 years following the 
veteran's discharge from active service-when the veteran's 
private treating physician noted that he had ordered 
pulmonary function tests and recorded a history that the 
veteran was exposed to asbestos and had worked for the 
railroad for 42 years, and that he had stopped smoking over 
30 years ago.  The medical evidence of record first reveals a 
diagnosis of COPD in May 1991-more than 45 years after the 
veteran's discharge from active service.

The evidentiary record is bereft of any medical expert 
opinion or medical evidence linking the veteran's currently 
manifested respiratory disability to any inservice 
respiratory injury or disease, or to any inservice exposure 
to or aggravation of exposure to asbestos.  The veteran has 
presented his own statements regarding the cause of his 
respiratory disability.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and cause of his respiratory disability, or its etiologic 
relationship to service.  Consequently, his statements are 
credible with regard to his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
As for Dr. Scutero's diagnostic impression of asbestosis, the 
statement refers to a history of asbestos exposure, but does 
not include a recitation of that history.  It does not 
specify whether Dr. Scutero was considering a history of 
exposure to asbestosis that occurred before, during, and/or 
after military service.  Consequently, unlike a situation in 
which only in-service exposure to asbestos is alleged, Dr. 
Scutero's diagnostic impression of asbestosis, alone, is not 
an opinion linking the veteran's claimed in-service exposure 
to asbestosis to a current diagnosis of asbestosis.

As the veteran has presented no competent evidence to 
establish a nexus between his current COPD, claimed as 
pulmonary bronchitis/breathing problems, and any inservice 
respiratory injury or disease, including exposure to 
asbestos, incurred or aggravated during service, his claim 
for service connection for a respiratory disability is not 
well-grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 
506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1996).  Here, the RO fulfilled 
its obligation in its statement of the case, which explained 
the reasons for denial.  Also, by this decision, the Board 
informs the veteran of the type of evidence needed to make 
his claims well-grounded.  The Board also notes that, unlike 
Robinette, the veteran in this case has not put VA on notice 
of the existence of specific evidence which, if submitted, 
might make his claim well-grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  


ORDER

The veteran's claim for entitlement to service connection for 
COPD, claimed as pulmonary bronchitis/breathing problems, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

